Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ricky Gee appeals the district court’s order granting in part his motion for sentence modification under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we grant the Government’s motion to seal its informal response brief and affirm the district court’s order. United States v. Gee, No. 3:03-cr-00394-JRS-11 (E.D.Va. Oct. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.